                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

UNITED STATES OF AMERICA                    '
                                            '   NO. 6:21MJ13
                                            '   NO. 6:21MJ14
V.                                          '   JUDGE MITCHELL
                                            '
RYAN TAYLOR NICHOLS                         '
ALEX KIRK HARKRIDER                         '   FILED UNDER SEAL

                         MOTION TO UNSEAL AFFIDAVITS

TO THE HONORABLE JUDGE OF SAID COURT:

       The United States of America moves this Court to unseal the affidavits to the

applications for search warrants in the above-captioned cases. In support of this motion,

the United States would show the Court that the necessity for protecting the contents of

the affidavits no longer exists.

                                         Respectfully submitted,

                                         NICHOLAS J. GANJEI
                                         ACTING UNITED STATES ATTORNEY


                                          /s/ D. Ryan Locker
                                         D. RYAN LOCKER
                                         Assistant United States Attorney
                                         Texas Bar No. 24046307
                                         110 N. College, Suite 700
                                         Tyler, Texas 75701
                                         (903) 590-1400
                                         (903) 590-1439 (fax)
                                         Ryan.Locker@usdoj.gov
